In a negligence action to recover damages for personal injuries, plaintiffs appeal from a judgment of the Supreme Court, Kings County, entered February 6, 1974, dismissing the complaint at the end of plaintiffs’ ease. Judgment reversed, on the law, and a new trial granted to plaintiffs, with costs to abide the event. At trial, plaintiffs adduced proof that the infant plaintiff was sledding on a sloped area in a public park, owned, operated and maintained by the defendant City of New York; that he was injured when his sled came into contact with a concrete wall surrounding the park, at the base of the slope. The record further indicated that young children had been sledding in this area for many years; that this area wasn’t supervised by any of the defendant’s personnel; and that there were no warning signs placed anywhere near the sloped area, or protective materials placed on the concrete wall. Under these facts, it was error for the trial court to dismiss the complaint at the end of plaintiffs’ *1023case. Viewing the plaintiffs’ evidence in its most favorable light, it is clear that a question of fact was presented to the jury as to whether the defendant City of New York breached a duty to plaintiffs in failing to properly maintain and supervise this area (Williams v. City of Poughkeepsie, 292 N. Y. 539). Latham, Acting P. J., Cohalan, Christ, Brennan and Munder, JJ., concur.